FILED
                              NOT FOR PUBLICATION                           SEP 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



PABLINO CARDONA MONDRAGON,                        Nos. 06-73231
                                                       06-75331
               Petitioner,
                                                  Agency No. A091-462-203
  v.

ERIC H. HOLDER, Jr., Attorney General,            MEMORANDUM *

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       In these consolidated petitions for review, Pablino Cardona Mondragon, a

native and citizen of Mexico, petitions for review of the Board of Immigration

Appeals’ order (“BIA”) dismissing his appeal from an immigration judge’s

removal order. We have jurisdiction under 8 U.S.C. § 1252. We review de novo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law and constitutional claims. Khan v. Holder, 584 F.3d 773, 776 (9th

Cir. 2009). We deny the petitions for review.

      Mondragon does not challenge the agency’s determination that he is

removable under 8 U.S.C. § 1227(a)(2)(A)(iii) based on his conviction for lewd or

lascivious acts with a child under 14 years of age in violation of California Penal

Code § 288(a).

      The agency determined that Mondragon is ineligible for relief under former

section 212(c), 8 U.S.C. § 1182(c) (repealed 1996), because his ground of

removability lacks a statutory counterpart in a ground of inadmissibility. See

8 C.F.R. § 1212.3(f)(5). Mondragon’s legal and equal protection challenges to this

determination are unavailing. See Abebe v. Mukasey, 554 F.3d 1203, 1206, 1208

n.7 (9th Cir. 2009) (en banc).

      Mondragon has waived any challenge to the BIA’s October 19, 2005, order

denying his motion to reconsider.

      PETITIONS FOR REVIEW DENIED.




                                          2                                      06-73231